DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-14, 16-20 and 22-24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 108286808 B) hereinafter referred to as Li in view of Zhang et al. (CN 201983421 U) hereinafter referred to as Zhang.
Regarding claim 1, Li teaches a method for controlling a water heater (¶ [0007]), comprising:
receiving report information transmitted by a device of a user at a predetermined frequency (¶ 
[0008], [0063] lines 372-373);
	determining whether the user is coming back according to user location information comprised in the report information (¶ [0046]). 

	Zhang teaches of a water heater with a return water pump (Fig. 1, return water pump 6) that flushes cooled water out of the water outlet (hot water pipe 3) and back into a water heater (water tank 2, backwater inlet 23). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Zhang to modify Li to include a water return pump to recirculate cooled water back into a water tank. Doing so allows for the system to save water (¶ [0013], lines 90-93).
Regarding claim 2, Li as modified teaches the method of claim 1, but Li as modified fails to further teach further comprising:
detecting a temperature of water output from the water outlet;
	if the temperature of the water output from the water outlet exceeds a preset temperature value, turning off the return water pump.  
	Zhang does teach of a water heater system that detects the water temperature at the water outlet (¶ [0026], lines 154-155; Fig. 1, temperature sensor 5) and turns off the water pump if the temperature exceeds a preset value (¶ [0031], lines 202-206). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Zhang to modify Li as modified to include a temperature sensor at the water outlet and to turn off the water pump if the water temperature exceeds a preset value. Doing so allows for the water heater system to save water (¶ [0031], lines 200-202)
Regarding claim 6, Li as modified teaches the method of claim 1, and Li further teaches wherein:
after receiving the report information transmitted by the device of the user (¶ [0008]), the 
method further comprises:

	if the water heater is currently in the specified work mode, further determining whether current time is within a preset time range of the specified work mode (¶ [0018], line 104, regular time period); and
	if the current time is within the preset time range of the specified work mode, then performing a step of determining whether the user is coming back according to the user location information comprised in the report information (¶ [0019]).
Regarding claim 7, Li as modified teaches the method of claim 1, and Li further teaches wherein:
a step of determining whether the user is coming back according to the user location 
information comprised in the report information (¶ [0046]) comprises:
	determining whether the user is moving toward a location of the water heater according to the user location information comprised in the report information (¶ [0046]);
	if the user is moving toward the location of the water heater, further determining whether a distance between the current user location and the location of the water heater is less than a first predetermined distance (¶ [0046]); and
	if the distance between the current user location and the location of the water heater is less than the first predetermined distance, determining that the user is coming back (¶ [0046]).  
Regarding claim 8, Li as modified teaches the method of claim 7, and Li further teaches wherein:
if the user is moving toward the location of the water heater, the method further comprises:
determining whether the distance between current user location and the location of the water 
heater is less than a second predetermined distance, wherein the second predetermined distance is greater than the first predetermined distance (¶ [0069]); and
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 108286808 B) hereinafter referred to as Li in view of Zhang et al. (CN 201983421 U) hereinafter referred to as Zhang and Deivasigamani et al. (US 20160169539 A1) hereinafter referred to as Deivasigamani.
Regarding claim 3, Li as modified teaches the method of claim 2, but Li as modified fails to teach further comprising: 
acquiring weather conditions of the day; 
presetting a temperature value according to the weather conditions of the day.
Deivasigamani teaches of a water heating system that determines the weather conditions of the day (¶ [0012-0013]) and presets a temperature value for the water output point accordingly (¶ [0021]). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teachings of Deivasigamani to modify Li as modified to include a water heating system that takes the weather conditions of the day into account and adjust the water temperature accordingly. Doing so removes the need for the user to manually adjust the water temperature to better suit their needs due to variations in the weather (¶ [0037]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 108286808 B) hereinafter referred to as Li in view of Zhang et al. (CN 201983421 U) hereinafter referred to as Zhang and Huang (CN 105299906 A).
Regarding claim 4, Li as modified teaches the method of claim 3, but Li as modified fails to teach further comprising:

in the report information; or
adjusting the present temperature value according to the preferences of the user.
Huang teaches of a method of controlling the outlet water temperature of a hot water system 
that adjusts the temperature based upon the user physiological index determined (¶ [0007]) from a smart wearable device (¶ [0008]). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Huang to modify Li as modified to include a water temperature control that takes into account the users physiological index provided from a smart wearable device. Doing so allows for hypersensitive, hyposensitive and normal users to have safe and comfortable heated water (¶ [0017], lines 116-117).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 108286808 B) hereinafter referred to as Li in view of Zhang et al. (CN 201983421 U) hereinafter referred to as Zhang and Liu (CN 105263114 A). 
Regarding claim 9, Li as modified teaches the method of claim 7, and but Li as modified fails to teach wherein:
a step of determining whether the user is moving toward the location of the water heater 
according to the user location information comprised in the report information comprises:
	setting the distance between the current user location and the location of the water heater to be a first distance;
	setting the distance between the user location before a predetermined time interval and the location of the water heater to be a second distance; and
	if the first distance is less than the second distance, determining that the user is moving toward the location of the water heater.  
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Halff (US 20150044062 A1) teaches of a water recirculation system that activates when a user 
enters the room of the point of use.
Chen (CN 104879924 A) teaches of a water heater system that determines if the system needs 
to be turned on by the users amount of physical activity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Th 8 AM - 6:30 PM EST, Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.J.G./Examiner, Art Unit 3762                    

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762